

 
Schoemakers, Reijnen & Takken

 
Notariskantoor regio Schiphol

 
Boslaan 4 hoek Kruisweg Postbus 289 2130 AG HOOFDDORP

 
Telefoon 023-5637020 Telefax 023-5614951





POWER OF ATTORNEY TO SELL AND TRANSFER SHARES AND FOR THE ACKNOWLEDGEMENT OF A
SHARE TRANSFER






The undersigned:
 
1.
the private company with limited liability ("besloten vennootschap met beperkte
aansprakelijkheid"): Royal Invest Europe B.V., having its corporate seat in
Amsterdam, The Netherlands, having its principal place of business in 1066 EE
Amsterdam (The Netherlands), Ditlaar 7, registered with the trade register of
the Chamber of Commerce and Industries for Amsterdam (The Netherlands) under
file number 34130365, hereinafter referred to as: "the Seller";

2.
the private company with limited liability ("besloten vennootschap met beperkte
aansprakelijkheid"): Royal Invest Germany Properties 1 B.V., having its
corporate seat in Amsterdam (The Netherlands), having its principal place of
business in 1066 EE Amsterdam, Ditlaar 7, registered with the trade register of
the Chamber of Commerce and Industries for Amsterdam (The Netherlands) under
file number 33288149, hereinafter referred to as: "the Company";



hereby grants:
 
power of attorney to each of the employees working at the offices of
Schoemakers, Reijnen & Takken, civil law notaries at Haarlemmermeer, The
Netherlands,


in order to enable each of the said attorneys in fact:
1.
to represent the Seller with the sale and transfer of one hundred thirty (130)
ordinary shares, numbers 1 up to and including 130, each having a nominal value
of one hundred fourteen euro (€ 114,00), in the capital of the Company,
hereinafter referred to as "the Shares",

 
to the private company with limited liability ("besloten vennootschap met
beperkte aansprakelijkheid"): Vastgoed Beleggings Mij. Bunnik I B.V., having its
corporate seat in Bunnik, The Netherlands, having its principal place of
business in 1391 LE Abcoude (The Netherlands), Achter de Kerken 101, registered
with the trade register of the Chamber of Commerce and Industries for
Midden-Nederland (The Netherlands) under file number 30059096,

 
for the purchase price of one million thirty-eight thousand nine hundred
ninety-six euro (€ 1,038,969.00); the Seller will renounce its right to claim
payment of the purchase price, under the obligation for the Purchaser to
acknowledge a debt similar to the aforementioned purchase price;



2.
to represent the Company with the acknowledgement of the transfer of the Shares
by the Seller to Vastgoed Beleggings Mij. Bunnik I B.V. aforementioned;



3.
to sign the notarial deed of share transfer on behalf of the Seller and the
Company,

in accordance with the draft drawn up by Schoemakers, Reijnen & Takken, civil
law notaries at Haarlemmermeer, The Netherlands, characterized "334367.01 / rg /
rg”;


4.
further execute and sign all other necessary documents, including any changes
with the trade register of the Chamber of Commerce and Industries due to this
share transfer;



This power of attorney is granted with the permission to act on behalf of the
(possible) adversary party. The undersigned shall hold the attorney harmless and
shall fully indemnify him or her for any action taken by him or her under this
power of attorney.


Thus signed in ____________________(The Netherlands) on _______________ 2007.








________________________________
Name
: D. Havenaar

Title
: sole managing director of the Seller and sole managing director of Royal
Invest Development and Services B.V.;

 
Royal Invest Development and Services B.V. acting as sole managing director of
the Company.



